Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

In regards to claims 3-15 Jooyoung, Nam US Patent Application (20170186831) and Park et al., US Patent Application (20180059459), alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “the second conductor portion includes: a first area overlapped with tail of the gate insulating film; and a second area which is not overlapped with the gate insulating film, wherein the first area is disposed between the channel area and the second area.” of the claimed invention.  Claims 3-15 depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Nam US Patent Application (20170186831), hereinafter “Nam”.

Regarding Claim 1 Nam teaches a thin film transistor (item 100 see Fig. 1 and [Nam para 0023]) comprising: a buffer layer on a substrate (item 126 see Fig. 1 and A first buffer layer 126 [Nam para 0026]; a semiconductor layer on the buffer layer (item 104 see Fig. 1 and oxide semiconductor layer 104 [Nam para 0024], and including a channel area (see Fig. 1 and hereby forming a channel between the source electrode 108 and the drain electrode 110 [Nam para 0028]), a first conductor portion and a second conductor portion (items 108 & 110 see Fig. 1 and a source electrode 108, a drain electrode 110 [Nam para 0024]); a gate insulating film on the semiconductor layer(items 112 & 104 see Fig. 1 and The gate electrode 106 overlaps the oxide semiconductor layer 104 with the gate insulator pattern 112 interposed therebetween. [Nam para 0025]; a gate electrode on the gate insulating film (items 106 & 112 see Fig. 1 and The gate electrode 106 is formed on a gate insulator pattern 112 [Nam para 0025]; and an auxiliary electrode overlapped with the second conductor portion, (items 160 see Fig. 1 and The auxiliary electrode 160 includes the lower auxiliary electrode 162, an intermediate auxiliary electrode 164, and an upper auxiliary electrode 166. [Nam para 0038]) 
wherein the first conductor portion is extended from one side of the channel area, and becomes a source area, and the second conductor portion is extended from another side of the channel area, and becomes a drain area (see Fig. 1 and hereby forming a channel between the source electrode 108 and the drain electrode 110 [Nam para 0028].


    PNG
    media_image1.png
    468
    849
    media_image1.png
    Greyscale



Regarding claim 2 Nam teaches everything above (see Claim 1).  In addition Nam teaches wherein the auxiliary electrode is disposed between the substrate and the second conductor portion, (items 160 see Fig. 1 and The auxiliary electrode 160 includes the lower auxiliary electrode 162, an intermediate auxiliary electrode 164, and an upper auxiliary electrode 166. [Nam para 0038]) 
and is covered by the buffer layer. The lower auxiliary electrode 162 is embedded in the trench 101a of the substrate 101 and is formed of the same material as that of the light shielding layer 102. Because the lower auxiliary electrode 162 is embedded in the trench 101a of the substrate 101 to be formed below the heat-resistant buffer layer (thick film), [Nam para 0039 and see Fig. 1]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam and further in view of Park et al., US Patent Application (20180059459), hereinafter “Park”

Regarding claim 16 Nam teaches everything above (see Claim 1).  In addition Nam does not teach but Park teaches a display panel comprising: a substrate having a display area and a non-display area; a plurality of pixels disposed in the display area and connected to a gate line and a data line; and a gate driver disposed in the non-display area, FIG. 4, a liquid crystal display device according to one or more embodiments of the present disclosure includes a display panel 10, a data driving circuit, a GIP (Gate In Panel) type gate driving circuit, and a timing controller TC. The display panel 10 includes an active area AA and a bezel area BA. The active area AA is an area in which a pixel array is disposed and an input image is displayed. The bezel area BA is an area in which a shift register SR and various signal lines of the gate drive circuit, and common voltage supply lines are disposed. The bezel area BA is positioned outside of the active area AA, as shown [Park para 0059 & 0060] and having a shift register circuit for driving the gate line, wherein the shift register circuit is embodied by a plurality of thin film transistors disposed on the substrate, The logic unit Lo of each of the stages ST1 to STn in the shift register SR includes a plurality of TFTs for controlling activation and deactivation of the Q node and the QB node. Among these TFTs, the TFTs that control the Q node and that affect the gate output characteristic are subject to Q node stress [Park para 0079] and 
Park doesn’t teach but Nam teaches at least one of the plurality of thin film transistors is the thin film transistor (item 100 see Fig. 1 and [Nam para 0023])

Nam discloses an organic light-emitting display device and a method of fabricating the same are provided. The organic light-emitting display device includes a substrate having a plurality of trenches; a thin film transistor on the substrate; a light-emitting diode connected to the thin film transistor; an upper auxiliary electrode connected to one of an anode and a cathode of the light-emitting diode; and a lower auxiliary electrode in an auxiliary electrode trench among the plurality of trenches of the substrate and connected to the upper auxiliary electrode.
Park discloses a liquid crystal display device capable of improving reliability of a gate in panel (GIP) type gate driving circuit by improving positive bias temperature stress (PBTS) characteristics of a thin film transistor in the gate driving circuit. The liquid crystal display device may include a first substrate including a thin film transistor of a GIP circuit, and an opaque electrode line that overlaps a semiconductor active layer of the thin film transistor. A backlight unit is included, and a second substrate is positioned between the backlight unit and the first substrate. The second substrate includes a black matrix having an opening that transmits light emitted from the backlight unit. In operation, the opaque electrode line blocks a portion of the light transmitted through the opening of the black matrix, and another portion of the light transmitted through the opening of the black matrix is transmitted to the semiconductor active layer
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Nam and Park.  Nam’s TFT will provides Park’s display device and a method of fabricating the same with reduced production costs, enhanced production yield, and improved production efficiency

Regarding claim 17 Nam and Park teaches everything above (see Claim 16).  In addition Park teaches a display apparatus comprising the display panel of claim 16. FIG. 4, a liquid crystal display device according to one or more embodiments of the present disclosure includes a display panel 10, a data driving circuit, a GIP (Gate In Panel) type gate driving circuit, and a timing controller TC. The display panel 10 includes an active area AA and a bezel area BA. The active area AA is an area in which a pixel array is disposed and an input image is displayed. The bezel area BA is an area in which a shift register SR and various signal lines of the gate drive circuit, and common voltage supply lines are disposed. The bezel area BA is positioned outside of the active area AA, as shown [Park para 0059 & 0060]

Regarding claim 18 Nam and Park teaches everything above (see Claim 17).  In addition Park teaches wherein each of the plurality of pixels includes: a pixel circuit connected to the gate line and the data line The pixels of the liquid crystal display device include thin film transistors which are located adjacent to the crossings of the data lines and the gate lines. The thin film transistors supply the data voltage from the data lines to pixel electrodes of liquid crystal cells in response to gate pulses from the gate lines. [Park para 0006]; and a light emitting diode connected to the pixel circuit. an organic light-emitting diode 130  [Park para 0023]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694